Case 1:19-cv-12002-RMB-AMD Document 10 Filed 07/24/19 Page 1 of 4 PagelD: 59

BARKER, GELFAND, JAMES & SARVAS

ATTORNEYS AT LAW
A PROFESSIONAL CORPORATION

Atlantic County Office: Burlington County Office:
210 New Road 1 Eves Drive, Suite 111
Linwood Greene — Suite 12 A. MICHAEL BARKER * Marlton, New Jersey 08053
Linwood, New Jersey 08221 Toop }. GELEAND ** (609) 601-8677
(609) 601-8677 VANESSA E JAMES dete {609} 601-8577 — Telefax
(609} 601-8577 — Telefax JerrRey P SARVAS E-Mail: TGelfand@ BarkerLawFirm.net
By Appointment Only
GREG DILORENZO
Gloucester County Office:

91 Circle Avenue
Pitman, New Jersey 08071
{856} 244-1854

*CERTIFIED BY THE SUPREME COURT CF

if: @ itm.
Mev? ensev Ag A Cais TRIM. ATTORNEY Ernail: Vjames BarkerLawFirm.net
** LICENSED TO PRACTICE IN PENNSYLVANIA By Appointment Only

Website: www. barkerlawfirm.net
e-mail: AMBarker@BarkerLawFirm.net
PLEASE REPLY TO

ATLANTIC County Ornce

THIS DOCUMENT IS PRIVILEGED, CONFIDENTIAL, AND/OR EXEMPT FROM
DISCLOSURE UNDER APPLICABLE LAW, INCLUDING BUT NOT LIMITED TO THE
ATTORNEY / CLIENT AND WORK PRODUCT PRIVILEGE

July 24, 2019

Via ECF Filing

Magistrate Judge Ann Marie Donio

United States District Court/Camden
Mitchell H. Cohen United States Court House
One John F. Gerry Plaza — Courtroom 4D

PO Box 887

Camden, New Jersey 08101

Re: Audra Capps v. City of Millville, Police Officer Joseph Dixon, Police
Officer Bryan Orndorf, and Millville Chief of Police Jody Farabella
Civil Action Number: 1:19-cv-12002-RMB-AMD
Qual-Lynx File Number: 2019173222
Date of Event: February 25, 2018
Our File Number: 47620-178

Dear Judge Donio:
Case 1:19-cv-12002-RMB-AMD Document 10 Filed 07/24/19 Page 2 of 4 PagelD: 60

Page 2

July 24, 2019

Magistrate Judge Ann Marie Donio

Re: Audra Capps v. City of Millville, Police Officer Joseph Dixon, Police Officer Bryan Orndorf, and

Millville Chief of Police Jody Farabella

Civil Action Number: 1:19-cv-12002-RMB-AMD
Qual-Lynx File Number: 2019173222

Date of Event: February 25, 2018

Our File Number: 47620-178

Our office represents the City of Millville, Police Officer Bryan Orndorf and
Millville Chief of Police Jody Farabella in the above captioned matter. Attached
please find a Consent Order Extending time to Respond to Complaint containing
Plaintiff's counsel’s signature. We respectfully request your Honor to execute the

Consent Order and place the same on the docket so that I may file a response on
behalf of my clients.

Thank you for your time and attention to this matter.
Very truly yours,

BARKER, GELFAND, JAMES & SARVAS
a Professional Corporation

   

AMB/kr “
Enclosure: Consent Order
cc: with copy of enclosure to via ECF Filing:

shap | @prodigy.net

Louis Charles Shapiro, Esquire

Attorney for Plaintiff

Thomas Reynolds, Esquire

Attorney for Defendant, Officer Joseph Dixon
treynolds@reynoldshornlaw.com

BARKER, GELFAND, JAMES & SARVAS « A PROFESSIONAL CORPORATION - LINWOOD, NEW JERSEY 08221
A. Michael Barker, Esquire
Attorney ID#O095 11976
Vanessa E. James, Esquire
Attorney ID#022442005
Barker, Gelfand, James & Sarvas
A PROFESSIONAL CORPORATION
Linwood Greene - Suite 12
210 New Road

Linwood, New Jersey 08221
(609) 601-8677
AMBarker@BarkerLawFirm.net
Our File Number: 47620-172

Case 1:19-cv-12002-RMB-AMD Document 10 Filed 07/24/19 Page 3 of 4 PagelD: 61

Attorney for Defendants, City of Millville, Police Officer Bryan
Orndorf, and Millville Chief of Police Jody Farabella

 

AUDRA CAPPS; AND DOUGLAS
ROBERT GIBSON, JR.

Plain tiff,
v,

JOSEPH DIXON; BRYAN ORNDORF;
JODY FARABELLA; CITY OF
MILLVILLE; JOHN /JANE DOB(S) I
JOHN /JANE DOE(S) I, JOHN/JANE
DOE(S} Il; and JOHN/JANE DOES)
LV,

Defendants,

 

 

UNITED STATES DISTRICT COUR
FOR THE DISTRICT OF NEW JERSE
CAMDEN VICINAGE

Docket Number: 1:19-cv-12002
Civil Action

CONSENT ORDER

THIS MATTER having come before the Court upon the application |

of A. Michae! Barker, Esquire, of Barker, Gelfand, James & Sarvas on

behalf of the Defendants, City of Millville, Police Officer Bryan Orndorf,

and Millville Chief of Police Jody Farabella and, Louis C. Shapiro,
Case 1:19-cv-12002-RMB-AMD Document 10 Filed 07/24/19 Page 4 of 4 PagelD: 62

esquire, appearing on behalf of the Plaintiff and, the Court having
reviewed the matter and for good cause having been shown;

For good cause shown, it is Ordered and Adjucged that in the
above captioned matter A. Michael Barker, Esquire of Barker, Gelfand,
James & Sarvas 210 New Road ~ Suite 12, Linwood Greene, Linwood,
New Jersey 08221 shall be and hereby is granted leave to [ile an Answer
or otherwise plead to the Complaint on behalf of the Defendants, City of
Millville, Police Officer Bryan Orndarf, and Millville Chief of Police Jody

Tarabella within thirty (30} cays from the date of the Ordér,

 

Magistrate Tudge Ann Mane Donio

We hereby consent to the form and entry of the within Order,

ae ma .
— ~~

Se pets co? » = hele
ew“ Louis Charles Shapiro, squire
Attorney for Plaintiff

BARKER, GELFAND, JAMES & SARVAS
A Professional Corporation

“B of,
Py: Miche
A.Michael Barke

Attorney for Defertant,
City of Millville,

Police Officer Bryan Orndorf, and
Millville Chief of Police Jody Farabella

  
 
   

Pape 2
Consent Order
BARKER, GELFAND, JAMIES & SARVAS © 4 PROFESSIONAL CORPORATION - LINWOOD, NEW JERSEY 08221
